Citation Nr: 0805686	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for weak joints.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
April 1988 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In November 2004, the veteran filed a claim of service 
connection for fibromyalgia.  In a rating decision in March 
2005, the RO denied service connection for fibromyalgia.  In 
February 2006, the veteran filed a notice of disagreement, 
and in March 2006 the RO addressed the claim in the statement 
of the case.  The veteran did not perfect an appeal of the 
claim by timely filing a substantive appeal. 

In December 2007, the veteran withdrew his request for a 
hearing before the Board. 

The claim of service connection for weak joints is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


REMAND

In December 2007, the veteran timely submitted a request for 
additional evidence to support his claim of service 
connection for weak joints, consisting of VA records, 
purporting to associate weak joints to the diagnosis of 
fibromyalgia.  

For this reason, the claim of service connection for weak 
joints is remanded for the following action. 

1. Obtain VA records since March 2006 
from the VA North Texas Health Care 
System. 

2. Notify the veteran that if he is 
pursuing the claim of service connection 
for fibromyalgia he needs to submit new 
and material evidence. 

3. After the development requested has 
been completed, adjudicate the claim of 
service connection for weak joints.  If 
the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





 Department of Veterans Affairs


